UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X] QUARTERLY REPORT UNDER TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED October 31, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number 000-52747 CHINA FOREST ENERGY CORP. (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) N/A (IRS Employer Identification No.) Jindi Garden, Boyage, Xihu District, Hangzhou, Zhejiang, P.R. China (Address of principal executive offices, including zip code.) (telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the last 90 days. YES [X] NO [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YES [X] NO [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer, “accelerated filer,” “non-accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [ ] Accelerated Filer [ ] Non-accelerated Filer [ ] Smaller Reporting Company [X] (do not check if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES [X] NO [ ] State the number of shares outstanding of each of the issuer’s classes of common equity, as of the latest practicable date: 18,081,000 as of December 9, 2011 PART I – FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The financial statements of China Forest Energy Corp. (the “company”), included herein were prepared, without audit, pursuant to rules and regulations of the Securities and Exchange Commission. Because certain information and notes normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America were condensed or omitted pursuant to such rules and regulations, these financial statements should be read in conjunction with the financial statements and notes thereto included in the audited financial statements of our company as included in our company’s Form 10-K for the year ended April 30, 2011. 2 China Forest Energy Corp. (An Exploration Stage Company) Financial Statements INDEX PAGE BALANCE SHEETS F1 STATEMENTS OF OPERATIONS F2 STATEMENTS OF CASH FLOWS F3 NOTES TO FINANCIAL STATEMENTS F4 – F7 3 China Forest Energy Corp. (An Exploration Stage Company) Balance Sheets (Unaudited) October 31, 2011 April 30, 2011 ASSETS Current Assets Cash $ 1,930 $578 Prepaid expenses - 3,500 Total Assets $1,930 $ 4,078 LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable and accrued liabilities $6,068 $ 1,817 Notes payable 38,500 28,500 Advances from related party 21,000 21,000 Total Current Liabilities 65,568 51,317 Commitments and contingencies - - Stockholders' Deficit Preferred stock, $0.00001 par value; 100,000,000 shares authorized, None issued and outstanding $ - $- Common stock, $0.00001 par value; authorized 900,000,000 shares, 18,081,000 issued and outstanding 181 181 Additional paid-in capital 180,299 174,183 Deficit accumulated during the exploration stage (244,118) (221,603) Total stockholders' deficit (63,638) (47,239) Total Liabilities and Stockholders' Deficit $1,930 $4,078 The accompanying notes are an integral part of these financial statements. F-1 China Forest Energy Corp. (An Exploration Stage Company) Statements of Operations (Unaudited) For the three months ended October 31, 2011 For the three months ended October 31, 2010 For the six months ended October 31, 2011 For the six months ended October 31, 2010 From January 26, 2006 (inception) to October 31, 2011 Operating expenses: General and administrative $10,678 $3,582 $ 20,899 $ 10,568 $238,352 Impairment of mineral property costs - 3,500 Operating loss 10,678 3,582 20,899 10,568 241,852 Interest expense 898 - 1,616 - 2,266 Net loss $(11,576) $ (3,582) $ (22,515) $(10,568) $ (244,118) Loss per share - basic and diluted $(0.00) $ (0.00) $(0.00) $(0.00) Weighted average number of common shares outstanding - basic and diluted 18,081,000 18,081,000 18,081,000 18,081,000 The accompanying notes are an integral part of these financial statements. F-2 China Forest Energy Corp. (An Exploration Stage Company) Statements of Cash Flows (Unaudited) For the six months ended October 31, 2011 For the six months ended October 31, 2010 From January 26, 2006 (inception) to October 31, 2011 Cash Flows from Operating Activities: Net loss $(22,515) $(10,568) $(244,118) Adjustments to reconcile net loss to net cash used in operating activities: Impairment of mineral property - - 3,500 Donated services 3,000 3,000 34,500 Donated rent 1,500 1,500 17,250 Imputed interest 1,616 - 2,266 Changes in operating assets and liabilities: Prepaid expenses 3,500 (7,000) - Accounts payable and accrued liabilities 4,251 4,795 6,068 Net cash used in operating activities (8,648) (8,273) (180,534) Cash Flows from Investing Activities: Purchase of mineral property - - (3,500) Net cash used in investing activities - - (3,500) Cash Flows from Financing Activities: Advances from related party - 7,000 46,554 Proceeds from notes payable 10,000 - 38,500 Proceeds from sales of common stock - - 100,910 Net cash provided by financing activities 10,000 7,000 185,964 Net increase (decrease) in cash 1,352 (1,273) 1,930 Cash, beginning of period 578 1,982 - Cash, end of period $ 1,930 $ 709 $ 1,930 Supplemental information: Interest paid $- $- $- Income taxes paid - - - Non-cash investing and financing activities: Capital contribution of shareholder loan $- $- $ 25,554 The accompanying notes are an integral part of these financial statements. F-3 China Forest Energy Corp. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) NOTE 1 – NATURE OF OPERATIONS China Forest Energy Corp. (the “Company”) was incorporated in the State of Nevada on January 26, 2006. The Company is an Exploration Stage Company. The Company’s principal business is the acquisition exploration and development of mineral properties. On December 16, 2010, the Company filed articles of merger with its wholly-owned subsidiary to change the Company’s name to China Forest Energy Corp. and filed a certificate of change with the Nevada Secretary of State to give effect to a forward split of the Company’s authorized and issued and outstanding shares of common stock on a nine (9) new for one (1) old basis. Upon effect of the forward stock split, the authorized capital increased from 100,000,000 to 900,000,000 shares of common stock and, correspondingly, the issued and outstanding increased from 2,009,000 to 18,081,000 shares of common stock, with a par value of $0.00001. The Company’s preferred stock was unaffected as a result of the forward split. The Company’s financial statements have been retroactively restated to incorporate the effect of the forward split. InNovember 2011, the Company received a consent resolution from a holder of 54.3% of the Company’s common stock to change the name of the Company, reduce the Company’s authorized capital and effect a forward split of the Company’s issued and outstanding common shares. See Note 6. On January 12, 2011, the Company entered into share exchange agreement with Zhejiang Forest Bamboo Tec Co., Ltd. a People’s Republic of China corporation and Forest Energy Co., Ltd., a British Virgin Islands corporation. Forest Energy Co., Ltd. is the registered and beneficial owner of all of the issued and outstanding common shares in the capital of Sinoport Enterprises Limited, a British Virgin Islands corporation (“Sinoport”); Sinoport is the sole owner of all share capital of USCNHK Group Limited, a Hong Kong corporation, (“USCNHK”), and USCNHK is the owner of 95%, or 76,000,000 shares, of the share capital of Zhejiang Forest Bamboo Tec Co., Ltd. The Company has agreed to issue 15,919,000 common shares to the Forest Energy Co., Ltd.’s Shareholder as consideration for the purchase of 50,000 common shares of Zhejiang Forest Bamboo Tec Co., Ltd. Upon closing of the share exchange, Yongfu Zhu, one of the Company’s current officers and directors, will cancel 9,000,000 shares of the Company’s common stock held in his name and the Company will have no more than 25,000,000 shares of common stock issued and outstanding. As of November 22, 2011, this share exchange agreement has been terminated . NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. The Company’s fiscal year-end is April 30. Interim Financial Statements The interim unaudited financial statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Securities and Exchange Commission (“SEC”) Form 10-Q. They do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements. Therefore, these financial statements should be read in conjunction with the Company’s audited financial statements and notes thereto for the year ended April 30, 2011, included in the Company’s Annual Report on Form 10-K filed on August 4, 2011 with the SEC. The financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in the opinion of management, are necessary to present fairly the Company’s financial position at October 31, 2011 and at April 30, 2011, and the results of its operations and cash flows for the six months ended October 31, 2011 and 2010. The results of operations for the six months ended October 31, 2011 are not necessarily indicative of the results to be expected for future quarters or the full year. F-4 China Forest Energy Corp. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) NOTE 2 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES, CONTINUED Use of Estimates The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. The Company regularly evaluates estimates and assumptions related to donated expenses and deferred income tax asset valuation allowances. The Company bases its estimates and assumptions on current facts, historical experience and various other factors that it believes to be reasonable under the circumstances, the results of which form the basis for making judgments about the carrying values of assets and liabilities and the accrual of costs and expenses that are not readily apparent from other sources. The actual results experienced by the Company may differ materially and adversely from the Company’s estimates. To the extent there are material differences between the estimates and the actual results, future results of operations will be affected. Earnings (Loss) Per Share The Company computes earnings (loss) per share (“EPS”) in accordance with Accounting Standards Codification (“ASC”) 260, "Earnings per Share". Basic EPS is computed by dividing earnings (loss) available to common shareholders (numerator) by the weighted average number of shares outstanding (denominator) during the period. Diluted EPS gives effect to all dilutive potential common shares outstanding during the period using the treasury stock method for options and warrants and the if-converted method for convertible preferred stock and convertible debt. In computing diluted EPS, the average stock price for the period is used in determining the number of shares assumed to be purchased from the exercise of stock options or warrants. Diluted EPS excludes all dilutive potential shares if their effect is anti dilutive. In periods where losses are reported, the weighted-average number of common shares outstanding excludes common stock equivalents, because their inclusion would be anti-dilutive. Foreign Currency Translation The Company’s functional and reporting currency is the United States dollar. Occasionally transactions may occur in a foreign currency. Monetary assets and liabilities denominated in foreign currencies are translated using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate revenues and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. Subsequent Events The Company has evaluated subsequent events through the filing date of this Form 10-Q for recognitionor disclose in these financial statements. Recent Accounting Pronouncements The Company does not expect the adoption of any recently issued accounting pronouncements to have a significant effect on its financial position or results of operations. F-5 China Forest Energy Corp. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) NOTE 3 – GOING CONCERN These financial statements have been prepared on a going concern basis, which implies the Company will continue to realize its assets and discharge its liabilities in the normal course of business. Since inception, the Company has not generated revenues and has not paid any dividends and is unlikely to either pay dividends or generate revenues in the immediate or foreseeable future. The continuation of the Company as a going concern is dependent upon the continued financial support from its shareholders, the ability of the Company to obtain necessary equity financing, the Company’s success in acquiring interests in properties that have economically recoverable reserves, and the attainment of profitable operations. As of October 31, 2011, t he Company has a working capital deficit, generated no revenues since inception, and has an accumulated deficit totaling $244,118 since inception. These factors raise substantial doubt regarding the Company’s ability to continue as a going concern. T hese financial statements do not include any adjustments to the recoverability and classification of recorded asset amounts and classification of liabilities that might be necessary should the Company be unable to continue as a going concern. NOTE 4 – RELATED PARTY TRANSACTIONS As of October 31, 2011 and April 30, 2011, the Company was indebted to a current director, a current CFO, the Treasurer and Secretary of the Company in the amount of $21,000 and $21,000, respectively, representing cash advances and expenses paid on behalf of the Company. The balances consist of advances that are non-interest bearing, unsecured and due on demand. During the three months ended October 31, 2011 and 2010, the Company recognized $750 and $750, respectively, for donated rent and $1,500 and $1,500, respectively, for donated services. During the six months ended October 31, 2011 and 2010, the Company recognized $1,500 and $1,500, respectively, for donated rent and $3,000 and $3,000, respectively, for donated services. These amounts were charged to operations and recorded as additional paid-in capital. NOTE 5 – NOTE PAYABLE On December 20, 2010, the Company obtained a loan with a principal balance $16,565 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 1, 2011, the Company obtained a loan with a principal balance of $4,500 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 13, 2011, the Company obtained a loan with a principal balance of $4,435 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On April 30, 2011, the Company obtained a loan with a principal balance of $3,000 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On August 15, 2011, the Company obtained a loan with a principal balance of $5,000 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. On September 9, 2011, the Company obtained a loan with a principal balance of $5,000 from an unrelated party. The loan is non-interest bearing, unsecured and due on demand. As of October 31, 2011 and April 30, 2011, the Company had non-interest bearing loans totaling $38,500 and $28,500, respectively. These loans are unsecured and due on demand. During the three months ended October 31, 2011, the Company recorded imputed interest in the amount of $898 on these non-interest bearing loans and recorded as additional paid-in capital. During the six months ended October 31, 2011, the Company recorded imputed interest in the amount of $1,616 on these non-interest bearing loans and recorded as additional paid-in capital. F-6 China Forest Energy Corp. (An Exploration Stage Company) Notes to Financial Statements (Unaudited) NOTE 6 – SUBSEQUENT EVENTS On November 18, 2011, we received consent resolutions from the Company’s directors and officers, and holder of 54.3% of the Company’s issued and outstanding securities, to change the name of the Company to “Narnia Corp.”, to reduce the authorized capital to 400,000,000 shares of common stock with a par value $0.00001 and to effect a 9:1 forward stock split of the Company’s issued and outstanding shares of common stock. Upon effect of the forward stock split, our issued and outstanding shares of common stock will increase to 162,729,000 shares of common stock with a par value of $0.00001; fractional shares will not be issued and will be rounded up. The Company expects to file amended articles of incorporation in late December 2011. On November 22, 2011, the share exchange agreement between us , Zhejiang Forest Bamboo Tec Co., Ltd. (“Zhejiang Forest”) and Forest Energy Co., Ltd. (“ Forest Energy “) was terminated.
